                              UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                                         CRIMINAL MINUTE SHEET
USA v.       Barry Gordon Croft, Jr.                                                       Mag. Judge: Sally J. Berens

    CASE NUMBER                          DATE                TIME (begin/end)             PLACE                    INTERPRETER


1:20-cr-00183-RJJ-2                    01/13/2021           4:00 P.M. - 5:23 P.M.       Grand Rapids


APPEARANCES:
Government:                                                 Defendant:                                     Counsel Designation:
Nils R. Kessler                                             Joshua Adam Blanchard                          CJA Appointment


           OFFENSE LEVEL                                   CHARGING DOCUMENT/COUNTS                          CHARGING DOCUMENT
                                                                                                           Read
Felony                                        Indictment                                                   Reading Waived

             TYPE OF HEARING                                           DOCUMENTS                            CHANGE OF PLEA

✔   First Appearance                                 ✔   Defendant's Rights                       Guilty Plea to Count(s)
✔   Arraignment:                                         Waiver of                                of the
           mute              nolo contendre              Consent to Mag. Judge for
                             guilty                                                               Count(s) to be dismissed at sentencing:
       ✔   not guilty
                                                         Other:
✔   Initial Pretrial Conference
                                                                                                  Presentence Report:
✔   Detention           (waived    )                                                                     Ordered      Waived
    Preliminary     (waived        )                 Court to Issue:                                   Plea Accepted by the Court
    Rule 5 Proceeding                                   Report & Recommendation
                                                                                                       No Written Plea Agreement
                                                     ✔ Order of Detention
    Revocation/SRV/PV
                                                        Order to file IPTC Statements
    Bond Violation                                                                                      EXPEDITED RESOLUTION
                                                        Bindover Order
    Change of Plea                                      Order Appointing Counsel                       Case appears appropriate for
    Sentencing                                       ✔ Other:
                                                                                                       expedited resolution
✔   Other: Def's Motion (ECF #108)                   Rule 5(f) Order


                   ADDITIONAL INFORMATION                                                           SENTENCING
Defendant's request for court appointed counsel granted; previous             Imprisonment:
provisional court appointed counsel affirmed.                                 Probation:
                                                                              Supervised Release:
Government witness FBI SA Richard Trask; exhibits 1-9 admitted.
                                                                              Fine: $
Motion #108 denied. Order to issue.                                           Restitution: $
                                                                              Special Assessment: $
                                                                              Plea Agreement Accepted:             Yes    No
                                                                              Defendant informed of right to appeal:         Yes      No
                                                                              Counsel informed of obligation to file appeal:  Yes     No


                   CUSTODY/RELEASE STATUS                                                  BOND AMOUNT AND TYPE

Detained                                                                  $

CASE TO BE:             Referred to District Judge                        TYPE OF HEARING: Further Proceedings

Reporter/Recorder:            Digitally Recorded                          Courtroom Deputy:            J. Norton
